Robinson, J.
(dissenting). In this case neither the complaint as amended, nor the evidence, states facts sufficient to constitute a cause of action. There is no showing of a contractual obligation to pay the plaintiff $5,000, or any sum whatever.
On November 17, 1917, the insurance company made to Henry Boerger a $5,000 life insurance policy, naming as the beneficiary his adult nephew of 35 years'. The policy is. in evidence, and is made a part of the complaint. The annual premium was $296.80, payable each" year for 20 years, and it was agreed, as is usual in such cases, that, in case of failure to pay the premium of each year within 31 days after it became due, the policy should lapse and become void Boerger was a man of 55 years, a small German farmer on a half section 20 miles south from Beach, on section 20 — 137—105. Not having money to make the first payment, he gave his promissory note for $296.80, but never paid it. He permitted his policy to lapse by failing to pay the premium of the second year within 31 days after it became due. Then, in February, 1919, he made to the company a written application to reinstate his insurance, and offered his note for $296.80 and interest. He mailed the same to the company through Mr. Haigh, its local agent at Beach, and by letter of March 13, 1919, the company returned the note and denied the application. As the note was sent to the company by Mr. Haigh, it was returned to him, and it was kept by him in his office for several weeks with the expectation doubtless that Boerger would call there, as he had given the note at the office. Boerger did not call. He died without receiving the note into his own hands and without paying, or offering to pay, a dollar on the insurance policy, though the company had several times requested payment. Now the claim is made that the company is estopped from disputing payment, or that it has waived payment by reason of the fact that Haigh did not go and deliver the note to the maker. But Haigh was a mere go-between. He had no interest in the note. He could not eat it or use it any manner. In his hands the note was a mere scrap of waste paper of no use to him or to any living person. Then it is urged that McGowan, a general agent of the company, induced the deceased to make the note with an application for reinstatement or. the assurance that it would be accepted. But to speak of McGowan as the general agent of the company is a great mistake, and it is not fair nor honest. His authority is in writing. It is special, narrow, and limited. He was merely authorized in six counties of North Dakota to re*655ceive applications for life insurance, and to send the same to the company for rejection or approval. Exhibit H. Now it should be too clear for argument: (i) That plaintiff has no. equity, as neither he nor his uncle have paid a dollar or a cent on the insurance policy. (2) There is no waiver. (3) There is no estoppel. There is no showing that the deceased was ever in any way deceived or misled to his prejudice. Nc' showing that he was ever ready or willing to pay a dollar on the in« surance or on any insurance, no showing 'that he was under any obligation to his adult nephew or that he was desirous of scrimping and of burdening himself that the nephew might perchance receive a good lump sum. Boerger complained of poor crops and high insurance rates, and it was with reluctance he offered the note and application to reinstate his policy. The plaintiff testifies that at a certain time McGowan and Ha-igh called at the house of the deceased; he testified as follows:
“Q. Did not your uncle say to McGowan and Haigh that he did not want to reinstate the 'policy ? A. He talked that way. He said he was hard up, and did not feel that he could pay the premium. He said the poor crops made it hard to pay them big premiums.”
In the face of such testimony it cannot be urged that if the note had been put into the hands of the deceased in due time and during his life he would have made any attempt to secure insurance' from any other company, or that he would have done anything to reinstate his insurance.
The law of the case is as clear as to the facts. The' plaintiff is in no position to claim a waiver or an estoppel, because he has no equity, and because neither he nor his uncle ever paid, or offered to pay, anything on the policy. It is a pure nudum pactum. A party is not estopped when there is no equity, no deception, no injury. To invoke the doctrine of estoppel it must appear: (1) That the party invoking it was misled by the acts or conduct of the other party. (2) That he changed his position, relying thereon, and was justified in so doing. (3) That he was prejudiced thereby, and that the other party was benefited. 21 Corpus Juris, 1203. Here there is no showing of a prejudice to the deceased ; no showing of a benefit to the company; no showing that the deceased was deceived, or that he changed his position to his loss.
Waiver.

The doctrine of waiver differs little from estoppel. A party cannot 
*656
be waived into a contract without a consideration when there is no element of estoppel.

“Waiver belongs to the family of estoppel, and the doctrine of estoppel lies at the foundation of the law of waiver.” 40 Cyc. 255. “They are frequently used in the cases as convertible terms, especially in insurance contracts and in regard to forfeitures.” “Waiver is the voluntary surrender of a right. Estoppel is the inhibition to assert it from the mischief that has followed.” “Waiver depends upon what one himself intends to do. An estoppel depends upon what he causes another to do.” 40 Cyc. 256-258. “In order to constitute waiver, the right or privilege must be in existence. There can be no waiver ©f a nonexistent and lost right.” 40 Cyc. 258. “Waiver is a voluntary act. A voluntary choice is the essence of the act, and not mere negligence.” 40 Cyc. 259-262.
In writing an opinion it is common for judges to quote the general language of some other judge or court and completely ignore the facts on which the language is based. Thus in this case the general language of a judge is cited as conclusive in favor of the plaintiff without any reference to the facts, while the facts show that the general language has little bearing. In Knickerbocker Insurance Co. v. Norton, 96 U. S. 234, the facts presented a strong case of equity, estoppel, and waiver. The policy in suit was dated April 20, 1867. The premium was $385 a year. The deceased had made annual payments for eight years. He had paid over $2,000. Norton died on August 3, 1875, and the company refused payment on the ground that his policy was forfeited by a failure to pay the last premium note. The note had been settled on a payment of $50 in cash, and plaintiff gave for the balance two promissory notes, payable, respectively, in two and three months. The company had been in the habit of allowing their agents to extend payments for that time, and when the company refused to receive payment the deceased made to it a legal tender of the full amount due. The case presents-the strongest appeal to equity and conscience and fair dealing. The wonder is that it should be cited to sustain a case like this, where there was never a payment or offer to pay.
And so there is cited the general language of the United States Supreme Court in N. Y. Life Ins. Co. v. Eggelston, 96 U. S. 572, 24 L. ed. 841. The suit was on a $5,000 life policy made November 11, 1868. The premium was $306 a year, payable semiannually, half on November *657nth and half on May nth in each year. The insured died on January 5, 1872. The defense was a forfeiture of the policy by failure to pay the last installment of premiums which fell due November 11, 1871. The insured did not know -the agent to whom payments should be made, because the company had been changing its agents, and so he had telegraphed the company for instructions, and he made a legal tender of payment in December, 1871. He had paid over $1,000, and had made a legal tender of the last installment. Surely that does not apply to a case where a party never paid nor offered to pay a cent. Justice Birdzell gives a reference to several state decisions which are probably no stronger than those of the United States Supreme Court. The general language of a decision means little or nothing until we know the facts on which the general language is based. We challenge any one to cite a decision sustaining a judgment against an insurance company in a case of this kind, a case in which there is no equity, no payment, no attempt to make payment, and no excuse for the default; a case in which the note offered for premium was refused and returned to the party from whom it was received. Surely the case presents no equity, no waiver, no estoppel. There is not a particle of evidence to sustain the verdict. Judgment should be reversed.